            Case 1:20-cr-00166-LJV Document 42 Filed 03/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 UNITED STATES OF AMERICA,

        v.                                               20-CR-166-LJV
                                                         DECISION & ORDER
 LUIS ACEVEDO-RIVERA,

            Defendant.
___________________________________


       1. On December 4, 2020, the defendant, Luis Acevedo-Rivera, pleaded guilty to

a one-count information charging a violation of Title 21, United States Code, Section

841(a)(1) (possession with intent to distribute cocaine). Docket Item 38.

       2.      On December 4, 2020, the Honorable Michael J. Roemer, United States

Magistrate Judge, filed a Report & Recommendation recommending that the

defendant’s plea of guilty be accepted and that the defendant be adjudged guilty.

Docket Item 40.

       3. This Court has not received objections to the Report & Recommendation in

accordance with Title 28, United States Code, Section 636(b)(1), and Rule 59(b) of the

Federal Rules of Criminal Procedure, and the time to object now has expired.

       4. This Court has carefully reviewed de novo Judge Roemer’s

Report & Recommendation (docket item 40), the plea agreement (docket item 38), the

information (docket item 37), a transcript of the digital FTR recording of the plea

proceeding (docket item 41), and the applicable law. This Court finds no legal or factual

error in Judge Roemer’s Report & Recommendation and therefore adopts Judge
           Case 1:20-cr-00166-LJV Document 42 Filed 03/25/21 Page 2 of 2




Roemer’s recommendation that the defendant’s plea of guilty be accepted and that the

defendant be adjudged guilty of count 1 of the information.

         IT IS HEREBY ORDERED that this Court adopts Judge Roemer’s December 4,

2020 Report & Recommendation, Docket Item 40, in its entirety, including the

authorities cited and the reasons given therein, and it is further

         ORDERED that the Court accepts the defendant’s plea of guilty and defers

acceptance of the plea agreement pursuant to Sentencing Guidelines Section 6B1.1(c),

and the defendant, Luis Acevedo-Rivera, is now adjudged guilty under Title 21, United

States Code, Section 841(a)(1).



         SO ORDERED.

Dated:         March 25, 2021
               Buffalo, New York



                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             2
